                                                              USDC SDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 DOC #:
                                                              DATE FILED: 3/10/2020
 KAREEM MARTIN,
                                 Petitioner,                     19-CV-2706 (VEC)

                     -against-                                  14-CR-0546-02 (VEC)
 UNITED STATES OF AMERICA,                                             ORDER
                                 Respondent.

VALERIE CAPRONI, United States District Judge:

       WHEREAS on January 16, 2020, the Court extended Petitioner’s time to respond to

February 20, 2020, see Dkt. 11;

       WHEREAS the Court directed the Clerk of Court to mail a copy of the Court’s January

11, 2020, order to Petitioner; and

       WHEREAS the mailed copy was returned by the Bureau of Prisons because Petitioner

was transferred to a new facility;

       IT IS HEREBY ORDERED that Petitioner’s deadline to respond to the U.S. Attorney’s

Office’s memorandum in opposition is extended to April 17, 2020.

       Petitioner’s motion will be considered fully submitted and ready for decision as of that

date. No further extensions will be granted.

       The Clerk of Court is respectfully directed to mail to Petitioner (a) a copy of this order,

and (b) a copy of Respondent’s June 3, 2019 memorandum (14-CR-0546 Dkt. 626).




                                               Page 1 of 2
     The Clerk of Court is also directed to note such mailing on the docket.

SO ORDERED.

Dated:   March 10, 2020
         New York, New York

                                                            VALERIE CAPRONI
                                                          United States District Judge




                                        Page 2 of 2
